Allowable Subject Matter

Claim 1-8, 18 and 19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Bolisetty et al. (Applicants’ IDS filed on 09/09/2019, cite no. 2) discloses nanoparticle modified amyloid fibrils (Abstract; Fig. 1, p. 6146-6147) comprising B-lactoglobulin amyloid fibrils with Fe304, nanoparticles (nanoparticle nutritious mineral) (pg. 6148, col. 1, first full paragraph). Bolisetty discloses the nanoparticle-modified amyloid fibrils use in biosensing agents, therapeutic agents, contrast agents, or therapeutic agents (‘6146, col. 1, 1st paragraph). Bolisetty does not teach or suggest a method of administering the nanoparticle-modified amyloid fibrils to an human subject for bioavailable of minerals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792